Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-128079 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 3 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton The Principal Financial Group Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Principal Freedom SM Variable Annuity 2 Contract It is proposed that this filing will become effective (check appropriate box) _X_ immediately upon filing pursuant to paragraph (b) of Rule 485 on (date)pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Principal Freedom SM Variable Annuity 2 the Contract An individual flexible premium deferred variable annuity, issued by Principal Life Insurance Company (the Company). This prospectus is dated May 1, 2009. This prospectus provides information about the Contract and the Principal Life Insurance Company Separate Account B (Separate Account) that you, as owner, should know before investing. The prospectus should be read and retained for future reference. Additional information about the Contract is included in the Statement of Additional Information (SAI), dated May 1, 2009, which has been filed with the Securities and Exchange Commission (the SEC). The SAI is a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or telephoning: Principal Freedom Variable Annuity 2, Principal Financial Group, P. O. Box 9382, Des Moines, Iowa 50306-9382, Telephone:1-800-852-4450. An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract described in this prospectus is funded with the Separate Account. The assets of each Separate Account Division (divisions) are invested in a corresponding underlying mutual fund. The divisions available through the Contract are: American Century Variable Portfolios, Inc. Principal Variable Contracts Funds, Inc.  Class 1 (cont.)  Income and Growth  Class I  Principal LifeTime 2040 Account Principal Variable Contracts Funds, Inc.  Class 1  Principal LifeTime 2050 Account  Bond & Mortgage Securities Account  Principal LifeTime Strategic Income Account  Diversified International Account  Real Estate Securities Account  Government & High Quality Bond Account  Short-Term Bond Account  LargeCap Growth Account I  Short-Term Income Account  LargeCap S&P 500 Index Account  SmallCap Blend Account  LargeCap Value Account  SmallCap Growth Account II  MidCap Blend Account  SmallCap Value Account I  MidCap Growth Account I  Strategic Asset Management Balanced Portfolio  MidCap Value Account II  Strategic Asset Management Conservative Balanced Portfolio  Money Market Account  Strategic Asset Management Conservative Growth Portfolio  Mortgage Securities Account  Strategic Asset Management Flexible Income Portfolio  Principal LifeTime 2010 Account  Strategic Asset Management Strategic Growth Portfolio  Principal LifeTime 2020 Account  West Coast Equity Account  Principal LifeTime 2030 Account These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. The Contract offered by this prospectus may not be available in all states. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. 2 Principal Freedom Variable Annuity 2 1-800-852-4450 TABLE OF CONTENTS GLOSSARY 5 SUMMARY OF EXPENSE INFORMATION 7 SUMMARY 11 Investment Limitations 11 Transfers 11 Surrenders 11 Charges and Deductions 11 Annuity Benefit Payments 12 Death Benefit 12 Examination Offer Period (free look) 12 THE PRINCIPAL FREEDOM VARIABLE ANNUITY 2 12 THE COMPANY 12 THE SEPARATE ACCOUNT 13 THE UNDERLYING MUTUAL FUNDS 13 THE CONTRACT 14 To Buy a Contract 15 Premium Payments 15 Right to Examine the Contract (free look) 15 THE ACCUMULATION PERIOD 16 The Value of Your Contract 17 Limitations on Unscheduled Transfers 18 Automatic Portfolio Rebalancing (APR) 19 Telephone and Internet Services 19 Surrenders 20 Death Benefit 21 The Annuitization Period 23 CHARGES AND DEDUCTIONS 26 Mortality and Expense Risks Charge 26 Transaction Fee 26 Transfer Fee 27 Premium Taxes 27 Surrender Charge 27 Free Surrender Privilege 27 Separate Account Administration Charge 28 Special Provisions for Group or Sponsored Arrangements 29 GENERAL PROVISIONS 29 The Contract 29 Principal Freedom Variable Annuity 2 3 www.principal.com Delay of Payments 29 Misstatement of Age or Gender 30 Assignment 30 Change of Owner or Annuitant 30 Beneficiary 30 Contract Termination 30 Reinstatement 31 Reports 31 Important Information about Customer Identification Procedures 31 RIGHTS RESERVED BY THE COMPANY 31 Frequent Trading and Market Timing (Abusive Trading Practices) 32 DISTRIBUTION OF THE CONTRACT 33 PERFORMANCE CALCULATION 33 FEDERAL TAX MATTERS 33 Non-Qualified Contracts 34 Required Distributions for Non-Qualified Contracts 34 IRA, SEP and SIMPLE-IRA 35 Rollover IRAs 35 Roth IRAs 36 Withholding 36 MUTUAL FUND DIVERSIFICATION 36 STATE REGULATION 37 GENERAL INFORMATION 37 FINANCIAL STATEMENTS 38 TABLE OF SEPARATE ACCOUNT DIVISIONS 39 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 45 4 Principal Freedom Variable Annuity 2 1-800-852-4450 GLOSSARY accumulated value  an amount equal to the sum of your Contracts value in the divisions. accumulation period  the period of time from the contract date to the annuitization date. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization  application of a portion or all of the accumulated value to an annuity benefit payment option to make income payments. annuitization date  the date all of the owners accumulated value is applied to an annuity benefit payment option. contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2008, the first contract year ends on June 4, 2009, and the first contract anniversary is June 5, 2009). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract date; maximum annuitization date; and contract charges and limits. division  a part of the Separate Account which invests in shares of an underlying mutual fund (referred to in the marketing materials as sub-account). joint annuitant  one of the annuitants on whose life the annuity benefit payment is based. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with the right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA, or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or in another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. partial annuitization  application of a portion of the accumulated value to an annuity benefit payment option. premium payments  the gross amount contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Principal Freedom Variable Annuity 2 GLOSSARY 5 www.principal.com surrender charge  the charge deducted upon certain partial surrenders or upon a total surrender of the Contract within the first three contract years. surrender value  accumulated value less any applicable surrender charge, transaction fee, transfer fee and any premium or other taxes. transfer  moving all or a portion of your accumulated value to or from one division or among several divisions. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a separate portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T., on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us - Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. 6 GLOSSARY Principal Freedom Variable Annuity 2 1-800-852-4450 SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The following table describes the fees and expenses that you will pay at the time that you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge  none Maximum surrender charge  3% Transaction Fees  guaranteed maximum  the lesser of $30 or 2% of each unscheduled partial surrender after the twelfth in a contract year  current  zero Transfer Fee  guaranteed maximum  the lesser of $25 or 2% of each unscheduled transfer after the first in a contract year  current  zero State Premium Taxes (vary by state)  maximum  3.5% of premium payments made  current  zero (1) Table of Surrender Charges Contract Year Surrender Charge 1 3% 2 2% 3 1% 4 and later 0% (2) Please note that in addition to the fees shown, the Separate Account and/or sponsors of the underlying mutual funds may adopt requirements permitted or mandated under rules and/or regulations adopted by federal and/or state regulators which impose additional transfer fees and/or restrictions on transfers. (3) We reserve the right to deduct an amount to cover any premium taxes imposed by states or other jurisdictions. The highest current premium tax rate is 3.5% . Principal Freedom Variable Annuity 2 SUMMARY OF EXPENSE INFORMATION 7 www.principal.com The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Separate Account Annual Expenses (as a percentage of accumulated value)  guaranteed maximum Mortality and Expense Risks Charge 1.25% Separate Account Administration Charge 0 . 15 % Total Separate Account Annual Expenses 1.40%  current Mortality and Expense Risks Charge 0.95% Separate Account Administration Charge 0 % Total Separate Account Annual Expenses 0.95% This table shows the minimum and maximum total operating expenses, charged by the underlying mutual funds, that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service 0.30% 1.08% (12b-1) fees and other expenses) 8 SUMMARY OF EXPENSE INFORMATION Principal Freedom Variable Annuity 2 1-800-852-4450 Annual expenses of the underlying mutual funds (as a percentage of average net assets) as of December 31, 2008: Annual Underlying Mutual Fund Expenses The following table shows the annual fees and expenses charged by each underlying mutual fund (as a percentage of average net assets) as discussed in each funds current prospectus for the fiscal year ended December 31, 2008. Acquired Fund (Underlying Fund) Contractual Management 12b-1 Other Fees and Total Gross Net Underlying Mutual Funds Fees Fees Expenses Expenses Expenses Expenses American Century VP Income & Growth Fund  Class 1 0.70 N/A 0 0.70 Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF LargeCap Growth Account I  Class 1 0.78 N/A 0.02 0.80 Principal VCF LargeCap S&P 500 Index Account  Class 1 0.25 N/A 0.05 0.30 Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF MidCap Blend Account  Class 1 0.61 N/A 0.01 0.62 Principal VCF MidCap Growth Account I  Class 1 0.90 N/A 0.04 0.94 Principal VCF MidCap Value Account II  Class 1 1.05 N/A 0.03 1.08 1.01 Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Principal VCF Mortgage Securities Account  Class 1 0.5 N/A 0.01 0.51 Principal VCF Principal LifeTime 2010 Fund  Class 1 0.12 N/A 0.04 0.65 0.81 Principal VCF Principal LifeTime 2020 Fund  Class 1 0.12 N/A 0.01 0.71 0.84 Principal VCF Principal LifeTime 2030 Fund  Class 1 0.12 N/A 0.04 0.76 0.92 Principal VCF Principal LifeTime 2040 Fund  Class 1 0.12 N/A 0.09 0.78 0.99 Principal VCF Principal LifeTime 2050 Fund  Class 1 0.12 N/A 0.13 0.80 1.05 Principal VCF Principal LifeTime Strategic Income Fund  Class 1 0.12 N/A 0.06 0.52 0.70 Principal VCF Real Estate Securities Account  Class 1 0.90 N/A 0.03 0.93 Principal VCF Short-Term Bond Account  Class 1 0.49 N/A 0.03 0.52 Principal VCF Short-Term Income Account  Class 1 0.50 N/A 0.03 0.53 Principal VCF SmallCap Blend Account  Class 1 0.85 N/A 0.05 0.07 0.97 Principal VCF SmallCap Growth Account II  Class 1 1.00 N/A 0.08 1.08 Principal VCF SmallCap Value Account I  Class 1 1.10 N/A 0.05 0.03 1.18 1.04 Principal Freedom Variable Annuity 2 SUMMARY OF EXPENSE INFORMATION 9 www.principal.com Principal VCF Strategic Asset Management Balanced Portfolio  Class 1 0.25 N/A 0.01 0.66 Principal VCF Strategic Asset Management Conservative Balanced Portfolio  Class 1 0.25 N/A 0.02 0.62 Principal VCF Strategic Asset Management Conservative Growth Portfolio  Class 1 0.25 N/A 0.01 0.70 Principal VCF Strategic Asset Management Flexible Income Portfolio  Class 1 0.25 N/A 0.01 0.58 Principal VCF Strategic Asset Management Strategic Growth Portfolio  Class 1 0.25 N/A 0.02 0.73 Principal VCF West Coast Equity Account  Class 1 0.63 N/A 0.04 0.67 (1) Because the 12b-1 fee is charged as an ongoing fee, over time, the fee will increase the cost of your investment and may cost you more than paying other types of sales charges (2) The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for recordkeeping, marketing and distribution services (3) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. The fee shown is based on assets during the funds most recent fiscal year. The fund has a stepped fee schedule. As a result, the funds unified management fee rate generally decreases as strategy assets increase and increases as strategy assets decrease. For more information about the unified management fee, including an explanation of strategy assets, see The Investment Advisor under Management. (4) Other expenses, which include the fees and expenses of the funds independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses, were less than 0.005% for the most recent fiscal year. (5) Management Fees and/or Other Expenses have been restated to reflect expenses being deducted from current assets. (6)Effective July 1, 2009, the Fund's Management Fees will be reduced to 0.03% . This reduction is not reflected in the expense table or the expense examples. (7) Principal has contractually agreed to limit the Account's expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares. (8) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (9) Principal has contractually agreed to limit the Account's expenses attributable to class 1 and Class 2 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares and 1.26% for Class 2 shares. 10 SUMMARY OF EXPENSE INFORMATION Principal Freedom Variable Annuity 2 1-800-852-4450 Example This example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs are imposed on any portion of the Contract that you have not annuitized and include contract owner transaction expenses, Separate Account annual expenses, and underlying mutual fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below. The example reflects the current charges imposed if you were to purchase the Contract. This example also reflects the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2008 (without voluntary waivers of fees by the underlying funds, if any). This example assumes: a $10,000 investment in the Contract for the time periods indicated; and a 5% return each year. Principal Freedom Variable Annuity 2 SUMMARY OF EXPENSE INFORMATION 11 www.principal.com SUMMARY This prospectus describes an individual flexible premium variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: non-qualified arrangements; and qualified arrangements (for example, Individual Retirement Annuities (IRAs), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS - IRA, SEP and SIMPLE-IRA and Rollover IRAs) . The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. For information on how to purchase the Contract, please see THE CONTRACT  To Buy a Contract . This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations The initial premium payment must be $10,000 or more. Each subsequent premium payment must be at least $500. If you are a member of a retirement plan covering three or more persons and premium payments are made through an automatic investment program, the initial and subsequent premium payments for the Contract must average at least $100 and not be less than $50. You may allocate your net premium payments to the divisions, a complete list of which may be found in the Table of Divisions later in this prospectus. Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund. Transfers (See Division Transfers and Total and Partial Surrenders for additional restrictions.) During the accumulation period, a dollar amount or percentage of transfer must be specified; and a transfer may occur on a scheduled or unscheduled basis. After you fully annuitize the accumulated value, transfers are not permitted. Surrenders (See Surrenders and Total and Partial Surrenders ) During the accumulation period: a dollar amount must be specified; surrendered amounts may be subject to a surrender charge; during a contract year, partial surrenders less than the earnings in the Contract or 10% of premium payments are not subject to a surrender charge; and surrenders before age 59 1/2 may involve an income tax penalty (see FEDERAL TAX MATTERS ). After you fully annuitize the accumulated value, surrenders are not permitted. Charges and Deductions (see CHARGES AND DEDUCTIONS ) There is no sales charge on premium payments. A contingent deferred surrender charge is imposed on certain total or partial surrenders. An annual mortality and expense risks charge equal to an annual rate of 0.95% of the accumulated value is imposed daily. We guarantee that this charge will not exceed an annual rate of 1.25% of the accumulated value. The daily separate account administration charge currently is zero. We reserve the right to assess a charge not to exceed an annual rate of 0.15% of the accumulated value. Certain states and local governments impose a premium tax. The Company reserves the right to deduct the amount of the tax from premium payments or accumulated value. 12 SUMMARY Principal Freedom Variable Annuity 2 1-800-852-4450 Annuity Benefit Payments You may choose from several fixed annuity benefit payment options which are described in The Annuitization Period - Annuity Benefit Payment Options . You may choose to fully annuitize your Contract starting on your selected annuitization date. You may elect to partially annuitize your Contract prior to the annuitization date by sending us notice. Annuity benefits payments are made to the owner or at the owners direction. You should carefully consider the tax implications of each annuity benefit payment option (see Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). Death Benefit If the owner dies before the annuitization date, a death benefit is payable to the beneficiary of the Contract. The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ). If the annuitant dies on or after the annuitization date, payments to the beneficiary will continue only as provided by the annuity benefit payment option in effect. Examination Offer Period (free look) (see Right to Examine the Contract (free look)) You may return the Contract during the examination offer period which is generally 10 days from the date you receive the Contract. The examination offer period may be longer in certain states. We return all premium payments if required by state law. Otherwise we return accumulated value. THE PRINCIPAL FREEDOM VARIABLE ANNUITY 2 The Principal Freedom Variable Annuity 2 is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss rather than the Company. The accumulated value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds. Based on your investment objectives, you direct the allocation of premium payments and accumulated values. There can be no assurance that your investment objectives will be achieved. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. Principal Freedom Variable Annuity 2 THE PRINCIPAL FREEDOM VARIABLE ANNUITY 2 13 www.principal.com THE SEPARATE ACCOUNT Principal Life Insurance Company Separate Account B was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the purchase payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of your purchase payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Contract and rider charges, may be negative even though the underlying money market funds yield, before deducting for such charges, is positive. If you allocate a portion of your Contract value to a Money Market division or participate in a scheduled automatic transfers program or Automatic Portfolio Rebalancing program where the Contract value is allocated to a Money Market division, that portion of your Contract value allocated to the Money Market division may decrease in value. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account.
